UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31,2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54154 Commission File Number Fulucai Productions Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0680436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 161 Silverado Ponds Way S.W., Calgary, AB T2X 0B7 (Address of principal executive offices) (Zip Code) (403) 630-4319 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 90,000,000 common shares outstanding as of September 9, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) . 2 FuLuCai Productions Ltd. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – Other Information Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 10 3 PART I – FINANCIAL INFORMATION FULUCAI PRODUCTIONS LTD. UNAUDITED FINANCIAL STATEMENTS FOR THE THREE MONTH PERIODS ENDED JULY 31, 2, 2011 AND FOR THE PERIOD FROM INCEPTION (MARCH 26, 2010) TO JULY 31, 2012 REPORTED IN UNITED STATES DOLLARS ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended July 31, 2012, are not necessarily indicative of the results that may be expected for the fiscal year ending April 30, 2013.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2012. Page Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-9 4 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Balance Sheets (Unaudited) July 31, April 30, 2012 Assets Current assets Cash $ $ Total current assets Property and equipment, net Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued expenses $ $ Accounts payable – related party Loan payable – related parties - Total current liabilities Shareholders’ Equity (Deficit) Common stock-$0.0001 par value, 200,000,000 shares authorized, 90,000,000 and 90,000,000 shares issued and outstanding as of July 31, 2012 and April 30, 2012,respectively Additional paid in capital Accumulated deficit during the development stage ) ) Total Shareholders' Equity (Deficit) ) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements F-1 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Statements of Operations (Unaudited) Inception (March 26, 2010) Three months ended July 31, Through July 31, 2012 Revenues $
